DETAILED ACTION
The Office Action is in response to the Applicant's reply filed October 1, 2020 to the office action mailed on June 1, 2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 102 (a) rejection of claims 1-11 and 13  unpatentable over Sumino et al. (JP2002356426A) is persuasive in view of amendments made to the claims.  Therefore, the rejection is herewith withdrawn.
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 1- 13  unpatentable over Abudusaimi et al. (US 9067887) is not persuasive.  Therefore, the rejection is herewith maintained.
Applicant argues the alcohol and/or a fatty acid number carbons in the prior art are more than those claimed. However, Applicant has not provided any evidence to the contrary. Moreover, the Applicant argues an external preparation while these limitations are in the preamble.  Even so, the Examiner points out that the  preparations may also be incorporated with conventional solubilizers, buffering agents, anesthetizing agents, and further, with coloring agents, preservatives, perfumes, flavors, sweetening agents, and other medicaments. The preparations in the form of a paste, cream or gel may be prepared by using as a diluent such as white petrolatum, paraffin, glycerin, cellulose derivatives, polyethylene glycol, silicone, bentonite, or the like..  
The Examiner states, no evidence regarding the peroxide value is provided by applicants.
 The following rejections are made:


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abudusaimi et al. (US 9067887).
	Abudusaimi et al. teaches quinolone compound which has excellent antimicrobial activity, particularly excellent antimicrobial activity against Clostridium difficile. The reference describes use of ozenoxacin for Clostridium difficile. In the The preparations may also be incorporated with conventional solubilizers, buffering agents, anesthetizing agents, and further, with coloring agents, preservatives, perfumes, flavors, sweetening agents, and other medicaments. The preparations in the form of a paste, cream or gel may be prepared by using as a diluent such as white petrolatum, paraffin, glycerin, cellulose derivatives, polyethylene glycol, silicone, bentonite, or the like.
Although the reference does not specify a combination of isostearyl alcoahol and ozenoxacin, the combination would have been obvious.
It would have been obvious to use of isostearyl alcohol and ozenoxacin in a composition.  The motivation comes from the teaching of Abudusaimi et al. that ozenoxacin treats Clostridium difficile and for solutions, emulsions and suspensions actives are mixed with conventional diluent, such as water, aqueous lactic acid solution, ethyl alcohol, propylene glycol, ethoxylated isostearyl alcohol, polyoxylated isostearyl alcohol or polyoxyethylene sorbitan fatty acid esters.  Therefore, a skilled artisan would have reasonable expectation that the combination would provide similar efficacy and results.
While Abudusaimi does not state the stability or degradation of their active ingredients, the claimed activity or function is obvious to the active ingredients of Abudusaimi because the preparation of Abudusaimi is chemically same i.e., alcohols as that of the instant claim.


Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sreenivasan Padmanabhan, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627